Per Curiam. Petitioner, Donnie Gist, by his attorney, Anthony J. Sherman, has filed a motion for rule on the clerk. His attorney admits that he failed to file a transcript within the ninety (90) day limit due to his erroneous belief that he had been relieved as attorney of record.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981); In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this opinion will be forwarded to the Comittee on Professional Conduct. In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979).